COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  DAVID PAUL HEALY,                              §             No. 08-17-00027-CV

                       Appellants,               §                Appeal from the

  v.                                             §              352nd District Court

  SIMONE BARRON,                                 §           of Tarrant County, Texas

                        Appellee.                §             (TC# 352-286480-16)


                                          ORDER

       Pending before the Court is a motion to withdraw filed by Appellee’s counsel on appeal.

The motion is GRANTED. The Court has changed its records to reflect that Simone Barron will

appear as pro se. The Appellee is to notify this Court immediately in writing if new counsel has

been retained.

       IT IS SO ORDERED this 2nd day of February, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.